SUBLEASE
 
This Sublease ("Sublease"), dated as of April 12, 2010, is entered into by and
between Interleukin Genetics, Inc., a Delaware corporation ("Sublandlord") and
Kala Pharmaceuticals, Inc., a Delaware corporation ("Subtenant").
 
Recitals
 
A.           Sublandlord, as the “Tenant” thereunder, and Clematis LLC, a
Massachusetts limited liability company, as the “Landlord” thereunder (referred
to herein as the “Master Landlord”) are parties to that certain Commercial Lease
dated February 13, 2004, as amended by that certain First Amendment to
Commercial Lease dated November 18, 2008 (collectively, as amended, the “Master
Lease”) pursuant to which Sublandlord leases from Master Landlord approximately
19,000 square feet of space on the third floor of the building located at 135
Beaver Street, Waltham, Massachusetts (as further described in the Master Lease,
the "Premises").  A true and correct copy of the Master Lease is attached hereto
as Exhibit A.
 
B.           Sublandlord desires to sublease that portion of the Premises shown
and cross-hatched on Exhibit B (the “Subleased Premises”) to Subtenant, and
Subtenant desires to sublease the Subleased Premises from Sublandlord, subject
to the terms and conditions of this Sublease.
 
Now, Therefore, in consideration of the mutual covenants and conditions
contained herein, Sublandlord and Subtenant covenant and agree as follows:
 
Agreement
 
1.           Definitions.  Capitalized terms used but not defined herein have
the same meanings as they have in the Master Lease.
 
2.           Subleased Premises.  On and subject to the terms and conditions of
this Sublease, Sublandlord hereby subleases to Subtenant, and Subtenant hereby
subleases from Sublandlord, the Subleased Premises.  Sublandlord and Subtenant
agree that the Subleased Premises consist of approximately 6,011 square feet and
represent 31.64% of the Premises. The Base Rent set forth herein shall not be
adjusted or modified if the actual square footage of the Subleased Premises
varies from the square footage stipulated herein.  Subtenant shall have the
right pursuant to Section 2 of the Master Lease to use in common with others
entitled thereto the hallways, stairways and elevators necessary for access to
the Subleased Premises and lavatories nearest thereto.
 
3.           Term.  The term (“Term”) of the Sublease shall commence on the date
(the "Commencement Date") which is the later to occur of (i) the date that
Sublandlord has received from Master Landlord written consent to this Sublease,
and (ii) the date Sublandlord Substantially Completes the Demising Work (as such
terms are defined in the Work Letter attached hereto as Exhibit C) and shall
expire on March 31, 2013 (the “Expiration Date”) unless sooner terminated
pursuant to any provision herein and subject to a 1-year extension option as
provided below.  Notwithstanding anything to the contrary anywhere herein, in no
event shall the Commencement Date be deemed to have occurred at any point in
time that is later than the date that Subtenant takes occupancy of the Subleased
Premises.
 
Sublandlord shall use commercially reasonable efforts to Substantially Complete
the Demising Work on or before April 31, 2010.  If Sublandlord does not
Substantially Complete the Demising Work on or before May 15, 2010 for any
reason other than Subtenant Delay (as defined in the Work Letter) or Force
Majeure (as defined below), Subtenant may terminate this Lease by written notice
(“Subtenant’s Termination Notice”) to Sublandlord given on or before May 20,
2010, time being of the essence; provided, however, that if Sublandlord
Substantially Completes the Demising Work on or before the date which is seven
(7) days following Sublandlord’s receipt of Subtenant’s Termination Notice then
Subtenant’s Termination Notice shall be null and void.  In the event Subtenant
terminates the Sublease pursuant to this paragraph, the first month’s Base Rent,
Security Deposit and any other amounts paid in advance by Subtenant to
Sublandlord shall be returned to Subtenant within 10 business days of the date
of Subtenant’s notice of termination.
 
 
-1-

--------------------------------------------------------------------------------

 
 
As used herein “Force Majeure” shall mean shall mean any delay caused by acts of
God, strikes, lockouts, labor troubles, inclement weather, governmental laws or
regulations, casualty, orders or directives of any legislative, administrative
or judicial body or any governmental department, public health emergencies or
moratoriums resulting therefrom, inability to obtain any governmental licenses,
permissions, approvals or authorizations (despite commercially reasonable
pursuit of such licenses, permissions, approvals or authorizations), shortages
of fuel or building materials, acts of any public utilities and other similar or
dissimilar causes beyond reasonable control of Sublandlord.
 
Subtenant shall have the right to extend the Term of this Sublease (the
“Extension Right”) for one (1) year (the “Extension Term”) on the same terms and
conditions as this Sublease, other than Base Rent, which shall be $12,522.92 per
month during such Extension Term.  To exercise the Extension Right, Subtenant
shall give Sublandlord written notice of its election to exercise the Extension
Right at least six (6) months prior, and no earlier than twelve (12) months
prior, to the expiration of the original Term of this Sublease.
 
4.           Condition of Subleased Premises.  Subtenant has inspected the
Subleased Premises and, subject only to Sublandlord’s completion of the Demising
Work (as defined in the Work Letter attached hereto), accepts and agrees to
accept the Subleased Premises in “as-is” and “where is” condition and with all
faults, without any representation or warranty of any kind or nature whatsoever
other than as expressly provided herein, or any obligation on the part of
Sublandlord to modify, improve or otherwise prepare the Subleased Premises for
Subtenant’s occupancy except as set forth in the Work Letter attached hereto as
Exhibit C.  Notwithstanding the foregoing, Sublandlord represents that:
 
           (a)           The Subleased Premises shall be delivered to Subtenant
in a broom clean condition with all lab space free of hazardous materials used
by Sublandlord in connection with its prior operations therein.  Sublandlord and
Subtenant agree that Sublandlord has obtained the certifications attached hereto
as Exhibit D1, Exhibit D2, and Exhibit D3 .  In addition, prior to the delivery
of the Subleased Premises to Subtenant, Sublandlord, at its sole cost and
expense, shall obtain a certification of biological decontamination with respect
to the fume hood in the Subleased Premises and shall deliver the same to
Subtenant.
 
(b)           To the best of Sublandlord’s knowledge, the fume hood, chip tanks,
and supplemental heating, ventilation and air conditioning, are in good
operating condition and repair  With respect to the supplemental heating,
ventilation and air conditioning, Sublandlord and Subtenant agree that
Sublandlord has caused the performance of the work specified in the work orders
attached hereto as Exhibit E.
 
(c)           Sublandlord shall cause the Demising Work to be performed in
compliance with all applicable permitting requirements.
 
Upon the Expiration Date, Subtenant shall return the Subleased Premises to
Sublandlord in the same condition in which Sublandlord is required to return the
same to Master Landlord upon the expiration of the Master Lease, reasonable wear
and tear, casualty and eminent domain excepted.
 
 
-2-

--------------------------------------------------------------------------------

 
 
5.           Rent.
 
(a)           Base Rent.  Commencing on the Commencement Date and continuing
throughout the term of this Sublease, Subtenant will pay monthly rent to
Sublandlord in the following amounts ("Base Rent"):
 
From the Commencement Date through March 31, 2011:  $10,018.33 per month;
 
From April 1, 2011 through March 31, 2012:  $10,519.25 per month; and
 
From April 1, 2012 through March 31, 2013:  $11,020.17 per month.
 
(b)           Taxes and Operating Expenses.  Commencing on the Commencement Date
and continuing throughout the Term of this Sublease, Subtenant will also pay to
Sublandlord as additional rent an amount equal to 31.64% (“Subtenant’s Share”)
of the costs payable by Sublandlord to Master Landlord with respect to the time
periods within the Term of this Sublease on account of real estate taxes
(“Taxes”) in excess of those payable for the Sublease Base Year (as defined
below) and Operating Expenses in excess of those payable for the Sublease Base
Year, which Sublease Base Year shall be (i) for Taxes, the municipal fiscal year
ending June 30, 2010, and (ii) for Operating Expenses shall be the calendar year
2010.  In no event shall Subtenant be responsible for Taxes or Operating
Expenses incurred by Sublandlord with respect to time periods before or after
the Term of this Sublease, and partial years or months shall be prorated as
provided below.   Such amounts shall be paid in twelve equal monthly
installments by Subtenant to Sublandlord based on estimates provided annually by
Sublandlord and shall be subject to reconciliation on an annual basis at the
same time and in the same manner as the reconciliation for Taxes and Operating
Expenses due under the Master Lease.
 
Should Subtenant require any additional service not provided by Sublandlord
pursuant to this Sublease, Sublandlord may, but shall not be obligated to,
furnish such additional service and Subtenant agrees to reimburse Sublandlord
for its actual and reasonable out of pocket costs therefor.
 
(c)           Payment.  Base Rent, Taxes and Operating Expenses and any other
charges due under this Sublease are collectively referred to in this Sublease as
"Rent".  Rent shall be payable to Sublandlord on or before the first day of each
calendar month during the term of the Sublease, except for the first calendar
month for which Base Rent is paid in advance upon execution of this
Sublease.  All Rent shall be paid to Sublandlord at the address specified for
notice to Sublandlord herein.  If the term of this Sublease does not commence on
the first day of a calendar month, Base Rent, Taxes and Operating Expenses for
the first month in which the same are due shall be prorated on a daily basis
based upon a thirty-day calendar month.  Subtenant’s covenant to pay Rent is and
shall be independent of each and every other covenant of this Sublease.  No
payment by Subtenant or receipt by Sublandlord of a lesser amount than the Rent
herein stipulated shall be deemed to be other than on account of the earliest
stipulated Rent, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Sublandlord may accept such check or payment without prejudice
to Landlord’s right to recover the balance of such Rent or pursue any remedy
provided in this Lease or at law.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(d)           Rent Deposit.  Upon execution of this Sublease, Subtenant shall
pay to Sublandlord the sum of $10,018.33 constituting payment in advance of the
first month’s Base Rent, together with the Security Deposit, as set forth in
Section 7 below.
 
(e)           Late Charges.  Subtenant recognizes that late payment of any Rent
will result in administrative expenses to Sublandlord, the extent of which
additional expenses are extremely difficult and economically impractical to
ascertain.  Subtenant therefore agrees that if any Rent shall not be paid when
due, Subtenant shall pay to Sublandlord a late charge equal to five percent (5%)
of such overdue amount.  In addition, any amount due to Sublandlord, if not paid
when due, shall bear interest from the due date until paid at the rate of twelve
percent (12%) per annum.
 
6.           Utilities.  Subtenant shall pay for all water, gas, heat, light,
power, telephone, sewer and other utilities supplied and separately metered to
the Subleased Premises (“Utilities”), together with any fees, surcharges and
taxes thereon.  Sublandlord shall deliver the Subleased Premises to Subtenant
separately metered for electricity for lights and plugs and the existing
dedicated ventilation unit serving the lab area.  In the event Subtenant
requires additional utilities or equipment, the installation and maintenance
thereof shall be the Subtenant’s sole obligation, provided that such
installation shall be subject to written consent of Sublandlord and Master
Landlord.
 
7.           Security Deposit.  Subtenant shall deliver with executed copies of
this Sublease a letter of credit (the "Letter of Credit") in the amount of
$61,109.98.  The Letter of Credit shall (i) be unconditional, irrevocable,
transferable, and payable to Landlord solely upon presentment by Landlord or
Landlord’s agent of a sight draft in person, by courier, overnight mail, or by
facsimile transmission in partial or full draws, and (ii) contain an "evergreen"
provision which provides that it is automatically renewed on an annual basis
unless the issuer delivers sixty (60) days' prior written notice of cancellation
to Landlord.  If the Letter of Credit is lost, mutilated, stolen, or destroyed,
Subtenant shall cooperate with Sublandlord to have the Letter of Credit
replaced.  Without limiting any of Sublandlord’s rights or remedies hereunder,
if the bank issuing the Letter of Credit provides Sublandlord with a
cancellation notice, Sublandlord may immediately draw upon all or any part of
the Letter of Credit and Subtenant shall provide Sublandlord with a replacement
letter of credit in similar form, at which time Sublandlord shall return to
Subtenant any amounts drawn prior thereto and not applied in respect of any
default hereunder.  Any and all fees or costs charged by the issuer in
connection with the issuance, maintenance or transfer of the Letter of Credit
shall be paid by Subtenant.  The Letter of Credit shall remain effective through
the date that is sixty (60) days following the expiration of this Lease
(including any applicable extension periods) and the delivery of possession of
the Subleased Premises to Sublandlord in accordance with the provisions of this
Lease.  If Subtenant defaults with respect to any provision of this Sublease,
including but not limited to the provisions relating to the payment of rent,
Sublandlord may, but will not be required to, draw upon all or any part of the
Letter of Credit.  If any portion of the Letter of Credit is drawn upon,
Subtenant will cause the Letter of Credit to be increased to the amount required
as the Security Deposit under this Sublease within five (5) business days after
written demand from Sublandlord.  The Letter of Credit will not operate as a
limitation on any recovery to which Sublandlord may be entitled.
 
The initial Letter of Credit shall be in the amount of $61,109.98.  In the event
Subtenant is not then in default and no prior default has occurred beyond any
applicable notice and cure period and Subtenant has not assigned this Sublease
in whole or in part to any entity other than a “Permitted Assignee” (as defined
in Section 8, below) nor sublet the Subleased Premises in whole or in part,
Subtenant may reduce the Letter of Credit to $30,054.99 on April 31, 2012.
 
 
-4-

--------------------------------------------------------------------------------

 
 
8.           Assignments and Subletting.  Subtenant covenants and agrees that
neither this Sublease nor the term hereof and leasehold hereby granted, nor any
interest herein or therein, will be assigned, mortgaged, pledged, encumbered or
otherwise transferred, voluntarily, by operation of law or otherwise, and that
neither the Subleased Premises, nor any part thereof will be encumbered in any
manner by reason of any act or omission on the part of Subtenant, or used or
occupied, or permitted to be used or occupied, or utilized for desk space or for
mailing privileges, by anyone other than Subtenant, or for any use or purposes
other than as permitted hereunder, or be sublet or offered or advertised for
subletting without the prior written consent of Sublandlord and Master Landlord,
in each instance, which consent shall not be unreasonably withheld, conditioned
or delayed with respect to a sublease but which consent may be withheld at
Sublandlord’s sole discretion with respect to any assignment.  The grounds upon
which Sublandlord may reasonably withhold its consent to a sublease include, but
are not limited to, any one of the following: (i) the prospective sublessee’s
intended use is not a permitted use; (ii) in Sublandlord’s judgment, the nature,
character, operating history, class and/or standards of the prospective
sublessee will not be consistent with those of Sublandlord; (iii) the financial
strength and reliability of the prospective sublessee is not sufficient, in
Sublandlord’s judgment, to meet all of Subtenant’s obligations to be performed
under this Sublease; (iv) the sublease would result in increased wear and tear
on the Subleased Premises, Premises or Building; (v) Subtenant is in default
under any provision of the Sublease; (vi) the prospective sublessee is or could
be a competitor of Sublandlord, and (vii) Master Landlord fails to consent to
the proposed sublease or sublessee for any reason. Notwithstanding the
foregoing, Subtenant shall have the right to assign this Sublease, upon prior
notice to Sublandlord and without obtaining Sublandlord’s consent, to an entity
(such entity being a “Permitted Assignee”) that is a successor to Subtenant in
the event of a merger, consolidation or reorganization, or by the purchase of
all or substantially all of the assets or the ownership interests of Subtenant,
provided that such assignee agrees to assume all of the terms and conditions of
this Sublease.
 
9.           Alterations and Improvements.  Sublandlord may withhold its consent
to any request by Subtenant with respect to any proposed alterations,
installments, removals, additions or improvements to any part of the Subleased
Premises in Sublandlord’s sole discretion, whether or not Master Landlord has
granted its approval.  Sublandlord, and by its signature below Master Landlord,
each hereby consents to the installation by Subtenant of a T1 line to serve the
Subleased Premises.
 
10.           Insurance.  Subtenant shall be responsible for insuring its
personal property, tenant improvements and equipment in the amount of their full
replacement value and shall maintain comprehensive general liability insurance
in the amount of $2,000,000 per occurrence respecting the use and occupancy of
the Subleased Premises.  Such insurance  shall name Master Landlord and
Sublandlord as additional insureds.  Subtenant will provide thirty (30) days
written notice before cancellation, except in the event of cancellation for
non-payment of premium whereby ten (10) days advance written notice will be
provided.  Subtenant shall provide Sublandlord with certificates of insurance
evidencing such coverage prior to the commencement of this Sublease.
 
The property insurance obtained by Sublandlord, Master Landlord and Subtenant
shall include a waiver of subrogation by the respective insurers and all rights
base upon an assignment from its insured, against Subtenant, Sublandlord or
Master Landlord, and their respective officers, directors, employees, managers,
agents, invitees and contractors (each, a “Related Party”), in connection with
any loss or damage thereby insured against.  Neither party nor any of its
respective Related Parties shall be liable to Sublandlord, Master Landlord or
Subtenant, as the case may be, for any loss or damage caused by any risk insured
against under property insurance required to be maintained hereunder or under
the Master Lease.  Each of Sublandlord, Subtenant, and by its signature below,
Master Landlord, hereby waives any claims against the other party, and each of
their respective Related Parties, for such loss or damage insured against under
property insurance required to maintained hereunder or under the Master Lease.
The failure of a party to insure its property in accordance with this Sublease
or the Master Lease shall not void this waiver.
 
 
-5-

--------------------------------------------------------------------------------

 
 
11.           Indemnification of the Sublandlord.  Subtenant will save
Sublandlord harmless, and will exonerate and indemnify Sublandlord, from and
against any and all claims, liabilities or penalties asserted by or on behalf of
any person, firm, corporation or public authority, except to the extent of the
negligence of Sublandlord or its agents, contractors, invitees or
employees:  (a) on account of or based upon any injury to person, or loss of or
damage to property sustained or occurring on the Subleased Premises on account
of or based upon the act, omission, fault, negligence or misconduct of any
person whomsoever (other than Sublandlord or its agents, contractors or
employees); (b) on account of or based upon any injury to person or loss of or
damage to property, sustained or occurring elsewhere (other than on the
Subleased Premises) in or about the building or on the land or other
appurtenances and facilities used in connection with the Subleased Premises,
that arise out of the negligent act or omission or willful misconduct of
Subtenant, its agents, employees or invitees;  (c) on account of or based upon
(including monies due on account of) any work or thing whatsoever done (other
than by Sublandlord or its contractors, agents or employees of either) on the
Subleased Premises during the term of this Sublease and during the period of
time, if any, prior to the Commencement Date that Subtenant may have been given
access to the Subleased Premises; and (d) on account of or resulting from the
failure of Subtenant to perform and discharge any of its covenants and
obligations under this Sublease.  If Sublandlord shall be made a party of any
litigation commenced by or against the Subtenant, then except to the extent of
the negligence of Sublandlord or its agents, contractors, invitees or employees,
the Subtenant shall protect, indemnify and hold Sublandlord harmless and shall
pay all costs, expenses and reasonable legal fees incurred or paid by
Sublandlord in connection with such litigation.  The Subtenant shall also pay
all costs, expenses and reasonable legal fees that may be incurred or paid by
the Sublandlord in enforcing the terms, covenants and conditions in this
Sublease.
 
12.           Use.  Subtenant may use the Subleased Premises only for the
purposes as allowed in the Master Lease, and no other purpose.  Subtenant shall
neither do nor permit anything to be done which would cause a default under the
Master Lease, or termination or forfeiture by reason of any right of termination
or forfeiture, reserved or vested in the Master Landlord under the Master Lease,
and except to the extent that a breach or default results from the act or
omission of Sublandlord or its agents, contractors or employees. Subtenant shall
indemnify and hold Sublandlord harmless from and against all claims of any kind
whatsoever by reason of breach or default on the part of Subtenant, or
termination or forfeiture which is the consequence of any such breach or
default.
 
13.           Environmental Hazards  Subtenant shall not use, maintain,
generate, allow or bring on the Subleased Premises or transport or dispose of,
on or from the Subleased Premises (whether into the ground, into any sewer or
septic system, into the air, by removal off-site or otherwise) any Hazardous
Matter (as hereinafter defined), except only for Hazardous Matter of types and
in quantities as are used in connection with the research occurring in the
laboratories located within the Subleased Premises, provided such use and
storage is in strict compliance with all applicable Environmental
Requirements.  Subtenant shall inspect, use, store, generate, and dispose of all
Hazardous Matter in compliance with all applicable Environmental Requirements
and shall cause its agents to so comply.  Subtenant shall take all reasonable
measures to prevent any third party from releasing Hazardous Matter on or in the
Subleased Premises.  Subtenant shall not release, or permit to be released, on,
in or from the Subleased Premises or property or in connection with Subtenant's
use of the Subleased Premises any Hazardous Matter in violation of any
applicable Environmental Requirements. Without limiting the foregoing, Subtenant
shall obtain all necessary permits from the Massachusetts Water Resource
Authority ("MWRA") if required to do so by law or regulation (including, without
limitation, any necessary sewer or discharge permits) and shall strictly comply
with any conditions contained in such permits.  Subtenant shall promptly deliver
to Sublandlord any notices, orders or similar documents received from any
governmental agency or official affecting the Subleased Premises or Premises and
concerning the alleged violation of any environmental law.  Subtenant shall bear
the full cost of, and be solely responsible for, carrying out its obligations
under this Section.  Upon demand by Sublandlord (whether oral or written), if
Hazardous Matter has been released by Subtenant or any party claiming by,
through or under Subtenant, at or from the Subleased Premises or Premises
Subtenant shall take all actions which are necessary to attain cleanup levels in
accordance with applicable Environmental Requirements.  Subtenant will indemnify
and hold Sublandlord harmless from any claims, costs or liabilities associated
with Hazardous Matter existing in, on, under or about the Subleased Premises
that are caused by Subtenant or Subtenant’s officers, agents, contractors,
subcontractors, employees, licensees, servants, invitees, and all persons and
entities claiming through any of these person or entities.  Notwithstanding
anything to the contrary, Subtenant shall have no obligations hereunder with
respect to any Hazardous Matter that existed in, on, under or about the
Subleased Premises prior to the date of this Sublease.  Sublandlord will
indemnify and hold Subtenant harmless from any claims, costs or liabilities
associated with Hazardous Matter existing in, on, under or about the Subleased
Premises that is caused by Sublandlord or Sublandlord’s agents, contractors,
subcontractors, employees, licensees, servants, invitees, and all persons and
entities claiming through any of these person or entities.
 
 
-6-

--------------------------------------------------------------------------------

 
 
"Hazardous Matter" shall mean any substance (i) which is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic,
biological or otherwise hazardous substance which is or becomes regulated by any
governmental  authority, agency, commission or instrumentality of the United
States, the Commonwealth of Massachusetts or any political subdivision thereof
including city or town in which the Premises are located; or (ii) which is or
becomes defined as a "hazardous substance" pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601 et seq. ("CERCLA"); as well as any material or substance which is
or becomes defined as hazardous material or oil under M.G.L. Ch. 21E ("Chapter
21E"), Section 2 and the Massachusetts Contingency Plan, 310 CMR Part 40; or
(iii) which is or becomes a pollutant regulated under the Clean Air Act, 42
U.S.C. Section 7401 et seq. and 40 CFR Parts 50 to 85 or the Massachusetts Clean
Air Act, M.G.L. c. 111, Section 142 et seq. and 310 CMR Parts 6 to 8; or (iv)
which is or becomes defined as "hazardous waste" below; or (v) the presence of
which requires investigation or remediation under any present or future federal,
state or local statute, regulation, ordinance, by-law, order, action, policy or
common law; or (vi) which contains gasoline, diesel fuel, oil or other petroleum
hydrocarbons; or (vii) the presence of which causes or threatens to cause a
nuisance or poses or threatens to pose a hazard to the health or safety of
persons on or about or adjacent to the Sublet Premises.
 
"Environmental Requirements" shall mean all applicable laws (including without
limitation the laws and regulations referenced in this Section), common law
principles pertaining to nuisance, tort, and strict liability, the provisions of
any and all approvals issued by governmental bodies, and the terms of  this
Sublease; in so far as such laws and regulations, orders, permits and approvals,
and terms relate to the release, maintenance, use, keeping in place, or disposal
of Hazardous Matter, including those pertaining to reporting, licensing,
permitting, housekeeping, upgrading of equipment, health and safety of tenant's
agents and other persons, investigation, remediation, and disposal; and shall
include both present and future laws and regulations, orders, permits and
approvals, recommendations, and rules and regulations.
 
 
-7-

--------------------------------------------------------------------------------

 
 
14.           Parking; Signage.  Subject to the terms of the Master Lease,
Sublandlord will provide 20 parking spaces for Subtenant’s non-exclusive use at
no additional cost.  Subject to the terms of the Master Lease, including without
limitation Maser Landlord’s consent, and the consent of Sublandlord as to the
design thereof, which shall not be unreasonably withheld, conditioned, or
delayed, Sublandlord will provide and install for Subtenant building standard
suite signage identifying Subtenant.  Prior to occupancy, Sublandlord shall
provide, or cause Master Landlord to provide, a suite number for the Subleased
Premises that is separate and distinct from the suite number of Sublandlord’s
remaining Premises.
 
15.           Right to Re- Enter.  Sublandlord reserves the right to re-enter
the Subleased Premises during normal business hours to inspect the same for
compliance with the terms and conditions of this Sublease and applicable laws
and regulations.
 
16.           Personal Property.  Subtenant shall have, as appurtenant to the
Subleased Premises, at no additional charge, the use of the furniture and other
equipment located in the Subleased Premises and listed on Exhibit F
(collectively, the “Personal Property”) during the Term.  Subtenant shall be
responsible for any costs or expenses incurred by Subtenant in using or
preparing the Personal Property for use.  Subtenant agrees to take all actions
necessary or appropriate to ensure that the Personal Property shall be and
remain personal property, and nothing in this Sublease shall be constituted as
conveying to Subtenant any interest in the Personal Property other than its
interest as a Subtenant.  Subtenant shall, at its expense, protect and defend
the interest of Sublandlord in the Personal Property against all third party
claims arising from an act or omission of Subtenant or its agents or employees;
keep the Personal Property free and clear of any mortgage, security interest,
pledge, lien, charge, claim, or other encumbrance (collectively, a “Lien”),
except any claims or Lien arising solely through acts of Sublandlord, its agents
or employees; and indemnify and defend Sublandlord against any claim, liability,
loss, damage, or expense arising in connection with any Lien granted by
Subtenant, its agents or employees.  The Personal Property shall be used by
Subtenant only at the Premises and in the ordinary conduct of its
business.  Subtenant shall, at its expense, repair and maintain the Personal
Property so that it will remain in substantially the same condition as when
delivered to Subtenant, reasonable wear and tear and damage by casualty or
taking excepted.  In addition, Subtenant hereby assumes all other risks and
liabilities, including without limitation personal injury or death and property
damage, arising with respect to the Personal Property except to the extent
arising from Sublandlord’s (or any agent, contractor, invitee or employee of
Sublandlord) negligence willful misconduct), howsoever arising, in connection
with any event occurring prior to such its return in accordance
herewith.  Subtenant hereby assumes liability for, and shall pay when due, and
shall indemnify and defend Sublandlord against, all fees, taxes, and
governmental charges (including without limitation interest and penalties) of
any nature imposed upon or in any way relating to rights granted herein to
Subtenant in the Personal Property during the Term of this Sublease.  In
addition, as Sublandlord is not the manufacturer or vendor of the Personal
Property, it makes no other representation or warranty, express or implied, as
to any matter whatsoever, including without limitation the design or condition
of the Personal Property, its merchantability, durability, suitability or
fitness for any particular purpose, the quality of the material or workmanship
of the Personal Property, or the conformity of the Personal Property to the
provisions or specifications of any purchase order relating thereto, and
Sublandlord hereby disclaims any and all such representations and warranties.
 
17.           Incorporation of Master Lease.  This Sublease shall be subject and
subordinate to all of the terms of the Master Lease.  It is the intention of
Sublandlord and Subtenant that, in the event of any inconsistency or
contradiction between the Sublease and the Master Lease, the terms of this
Sublease shall control as between Sublandlord and Subtenant.  All of the terms
and provisions of the Master Lease, except as provided below, are incorporated
into and made a part of this Sublease and the rights and obligations of the
parties under the Master Lease are hereby imposed upon the parties hereto with
respect to the Subleased Premises.  Subtenant hereby assumes and agrees to
perform for the benefit of Sublandlord and Master Landlord, during the term of
this Sublease, all of Sublandlord’s obligations with respect to the Subleased
Premises under the provisions of the Master Lease incorporated herein.  The
following sections of the Master Lease are not incorporated herein:  1, 2, 3, 4,
5, 6, 11B, 11C, 20, 22, 23, the last clause of Section 24 entitled “Buyout
Option”, Exhibit B.
 
 
-8-

--------------------------------------------------------------------------------

 
 
18.           Master Landlord’s Services and Obligations under the Master
Lease.  Notwithstanding anything in this Sublease to the contrary, Subtenant
agrees that Sublandlord shall not be obligated to furnish for Subtenant any
services of any nature whatsoever, including, without limitation, cleaning
services, security, electrical energy and miscellaneous power services, water
and other public utilities and construction of any improvements at the Subleased
Premises (except as set forth in the Work Letter attached hereto), or to perform
any of Master Landlord’s obligations under the Master Lease.  Sublandlord
agrees, however, that if Master Landlord shall fail to provide the services or
perform the obligations to be provided or performed by it pursuant to the terms
of the Master Lease, or if Master Landlord shall default in the performance of
any of its obligations under the Master Lease, Sublandlord shall, upon written
notice from Subtenant, use commercially reasonable efforts to attempt to cause
Master Landlord to perform its obligations pursuant to the terms of the Master
Lease (which efforts shall under no circumstances be deemed to require
Sublandlord to incur any out-of-pocket costs or expenses unless Subtenant agrees
to reimburse Sublandlord for the same). Upon request of Subtenant and with
respect only to loss incurred by Subtenant with respect to the Subleased
Premises, Sublandlord shall assign to Subtenant any claims that Sublandlord may
have against the Master Landlord for failure to provide services or make repairs
to the Subleased Premises.  By its execution of the Master Landlord Consent
below, Master Landlord agrees that in the event that the Master Lease is
terminated, Master Landlord will recognize this Sublease as a direct lease
between Master Landlord, as Sublandlord hereunder, and Subtenant, as Subtenant
hereunder.
 
To the extent that Sublandlord obtains an abatement of its rental obligations
under the Master Lease pursuant to Section 7 of the Master Lease, Subtenant
shall also be entitled to an abatement of its rental obligations hereunder.
 
19.           Notices.  All notices permitted or required hereunder shall be in
writing and (i) delivered personally, (ii) sent by U.S. Certified Mail, postage
prepaid, with return receipt requested, or (iii) sent by nationally recognized
overnight courier and sent to the respective parties at the notice addresses set
forth below.  If sent by U.S. Certified Mail, such notice shall be considered
received by the addressee on the second (2nd) business day after posting.  If
sent by nationally recognized overnight courier, such notice shall be considered
received by the addressee on the first (1st) business day after deposit with the
courier.  Notices may be given by an agent on behalf of Sublandlord or
Subtenant.
 
To Sublandlord:
Interleukin Genetics, Inc.
135 Beaver Street
Waltham, MA 02452
Attn: Eliot M. Lurier
Attn: Paul Voegelin
 
To Subtenant:
Prior to the Sublease Commencement Date:
135 Beaver Street
Waltham, MA 02452
Attention:  Chief Executive Officer

 


 
-9-

--------------------------------------------------------------------------------

 
 
 
Following Sublease Commencement Date:
At the Premises

 
20.           Required Consent.  If Subtenant desires to take any action which
requires the consent or approval of Sublandlord pursuant to the terms of this
Sublease or if the same were to be performed by Sublandlord would require
consent of Master Landlord under the Master Lease, then prior to taking such
action Subtenant shall obtain the consent of Sublandlord and Master Landlord, as
may be required under this Sublease and/or the Master Lease.
 
 
21.           Brokers.  Sublandlord shall pay the broker commission or fee to
Colliers Meredith & Grew and Cresa Partners pursuant to a separate agreement
that may be payable as a result of this Sublease.  Both parties represent and
warrant to the other that no other broker has been involved in this
transaction.  Each party shall indemnify, protect, defend and hold the other
party harmless from all costs and expenses (including reasonable attorneys’
fees) arising from or relating to actions in connection with any commission or
fee with respect to this Sublease as a result of any misrepresentation
hereunder.
 
 
22.           Condition Precedent.  The effectiveness of this Sublease is
conditioned upon receipt by the parties of the written consent of the Master
Landlord.
 
 
23.           Counterparts.  This Sublease may be signed in two or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one agreement. Any signature to this Sublease transmitted via
facsimile or by electronic transmission of an electronic file containing this
Sublease and showing a written signature shall be deemed an original signature
and be binding upon the parties hereto (it being agreed that facsimile or such
other electronic file containing this Sublease and showing a written signature
shall have the same force and effect as an original signature).
 
24.           Quiet Enjoyment.  Provided that Subtenant is not in default under
this Sublease beyond applicable grace periods, Subtenant shall, subject to the
terms of this Lease, at all times during the Term, have peaceful and quiet
enjoyment of the Subleased Premises against any person claiming by, through or
under Sublandlord.
 
25.           Bill of Sale.  On the Sublease Commencement Date, Sublandlord and
Subtenant shall execute and comply with the Bill of Sale attached hereto as
Exhibit F.
 
 
[remainder of page intentionally left blank]
 
 
-10-

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Sublease as of the date first
written above.
 

Sublandlord:       Subtenant:            
Interleukin Genetics, Inc., 
a Delaware corporation 
   
Kala Pharmaceuticals, Inc.
a Delaware corporation
                              By: 
/s/ Eliot Lurier 
    By:
/s/ Robert Paull
                Its: 
Chief Financial Officer
    Its: 
CEO 
                Date: 
April 16, 2010 
    Date: 
April 12, 2010 
 





 
 
MASTER LANDLORD CONSENT
 
 
This Sublease is consented to by the Master Landlord.  Master Landlord consents
to the performance of the Demising Work as set forth in the Work Letter attached
hereto.
 
 
Clematis LLC,
a Massachusetts limited liability company
   
 
                By: 
/s/ Norman J. Duffy
     
 
    Norman J. Duffy, President; Duffy Bros. Management Co., Inc.    Its: 
Manager  
     
 
                Date: 
April 30, 2010 
     
 
 



 
-11-

--------------------------------------------------------------------------------

 